    JS 44 (Rev. 10/20)                                                                              CIVIL COVER SHEET
                                                                                                                                                                                                                      ORIGINAL
    The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSl'RUC/'IONS ON NEXT PAGE OF THIS FOIW.)
    I. (a) PLAJNTIFFS                                                                                                                             DEFENDANTS                                   .                      . ..                      .
         Nina Fischman                                                                                                                          Hon Jerome C. Murphy, In his Official and md1v1dual capacity; Shalom S.
         703 Carlyle Street                                                                                                                     Maidenbaum; Jonathan Stein; Elliot Blumenthal, Eric W. Berry; and Michael
         Woodmere, NY 11598                                                                                                                     A. Schiff in his official capacity
          (b) County of Residence of First Listed Plaintiff                                                                                       County of Residence of First Listed Defendant
                                               (EXCEPT IN U.S. l'LAIN11FF CASES)                                                                                         (IN U.S. l'LAIN11FF CASI!�<; ONLY)
                                                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                          THE TRACT OF LAND INVOLVED.



                                                                                                                                                                                                              3
          ( C) Attorneys (Firm Name, Address, and 7'elep/rone Number)

                   Pro Se Plaintiff (See Above)

    II.     BASIS OF JURJSDICTION (Place nn "X"inOneBoxOnlyJ                                                                   Ill. CITIZENSHIP OF PRJNCIPAL PARTIES (}'Ince an "X" inO11eBoxforl'lni111i.lJ
                                                                                                                                           (For Dil'er.,ity Case., 0111;1                                      andOneBox for Defandn111)
   0I        U.S. Government                          @3 Federal Ques1ion                                                                                              PTF                DEF                                  PTF       DEF
               Plnin1ifT                                   (U.S. Government Not a /'arty)                                            Ci1izen of This Slale             OI                 O   Incorporated or Principal Place   O 4 04
                                                                                                                                                                                                of Business In This State

   02        U.S. Government
               Defendan1
                                                     04 Diversity
                                                          (Indicate Ci11;c11ship of Parlies in /lem Ill)
                                                                                                                                     Citizen of Another State                 02          □        2   Incorporated am/ Principal Place
                                                                                                                                                                                                         of Business In Anolher State
                                                                                                                                                                                                                                                       □            Os


        (_
                                                                                                                                     Citizen or Subject of a
                                                                                                                                         Foreign Count-ry
                                                                                                                                                                             03           □        3   Foreign Nation                                  □     6     06

    IV. NATURE OF SUIT (}'lnce";,11 "X"hlO,°;i;"BoxOnlf                                            -                                                                              Click here for: Nature of Suit ode Descri lions.
             C ONT RACT                                                               T ORT S
     110 Insurance                                      PE RSONAL INJURY                         PE RSONAL INJURY                        625 Drug Related Seizure                        422 Appeal 28 USC 158                                  375 False Claims Act
     120 Morine                                                                                                                              of Property 21 USC 88 I                     423 Withdrawal                                         376 Qui Tam (31 USC
   � 130 Miller Act                                                                                                                      690 Other                                           28 USC 157                                              3729(a))


                                                                     BROWN,'J.
     140 Ncgotinblc lnstnuncnt                                                                                                                                                                                                                  400 State Reapportionment
     150 Recovery of Overpayment                                                                                                                                                                         l--========---i-4 4 t0 Antitrust
          & Enforcement ofJudgment                                                                                                                                                                                                              430 Banks and Banking
   0 t 51 Medicare Act                                                                                                                                                                                                                          450 Commerce
   0 t52 Recovery of Defaulted                                                                                                                                                                               835 Patent - Abbreviated           460 Deportation
          Student Loans                                                                                                                                                                                            New Drug Application         470 Racketeer Influenced and
          (Excludes Veterans)                                                                                                                                                                                840 Trademark                          Comip1 Organizations
   0153 Recovery of Overpayment
         of Vc1eran's Benefits
                                                                      LINDSAY, M.J.                                                                             ·y                 LABOR
                                                                                                                                                                          710 Fair Labor Standards
                                                                                                                                                                                                             880 Defend Trade Secrets
                                                                                                                                                                                                                   Act of 20t6
                                                                                                                                                                                                                                                480 Consumer Credit
                                                                                                                                                                                                                                                     (15 use 1681 or 1692)
   0 160 Stockholders' Suit.s                                                                                                                                                  Act                                                              485 Telephone Consumer
                                                                                                                                                                                                              ,-"'""' "",..,,"'""""""="",-
   0190 Other Contract                                      Pn......."""""""'u1111y --�1:ronftn�nal                                                                       720 Labor/Mnnagement           l---,S Oc-1AL S EC URIT Y --l�              Protection Act
   0 195 Coatrnct Product Liability                360 Other Personal                                              Propeny Damage                                              Relations                     861 HIA (139511)                   490 Cable/Sot TV
   0 196 Franchise                                         Injury                                     O 385 Property Damage                                               740 Railway Lnbor Act              862 Black Lung (923)               850 Securities/Commodities/
                                                   362 Personal Injury -                                           Product Liability                                      751 Fnmily nnd Medical             863 DIWC/DIWW (405(g))                 Exchange
                                                           Medical Malpractice                                                                                                Leave Act                      864 SSID Title XVI                 890 Other S1n1u1ory Actions
              R_E_ AL P R    _ O_P_E_ R1_'Y__            C IV IL RIGHT S _ l.;,. 'RlS0NE R l'E 1'lT l0N S                                                                 790 Other Labor Litiga1ion         865 RSI (405(g))                   891 Agricultural Acts
   l-r=-:-::-:-     .,. -::- ,..       .,.    -+-,--:-,,: -',::-':-';;,.;_, ::, ":':' -=c ,.. .,..... + .;,.cc;;.,,;;,,;,,..;;.-::c;.;;.;;;.;;..;.;.,;;.;;..;,..,;;--ii=l
      210 Land Condemnntion                        440 Other Civil Rights                                 lfabca, Corpu,:                                                 791 Employee Retirement                                               893 Environmental Matters
      220 Foreclosure                              441 Voting                                             463 Alien Detainee                                                  Income Security Act        l--===,..,..,-====:=----il--1 895 Freedom of lnfonnntion
      230 Rent Lease & Ejectment                   442 Employment                                         5 IO Motions 10 Vacate                                                                             870 Taxes (U.S. Plaintiff              Act
      240 Torts to Land                            443 Housing/                                                   Sentence                                                                                          or Defendant)               896 Arbitration
      245 Tort Produc1 Linbili1y                           Accommodations                                 530 General                                                                                        871 IRS-T11ird Pany                899 Administrative Procedure
   0 290 All Other Real Property                   445 Amer. w/Disabilitics -                             535 Dead, Penalty                                                    IMMIGRATION                          26 USC 7609                     Act/Review or Appenl of
                                                           Employment                                     Other:                                                          462 Naturalization Application                                            Agency Decision
                                                   446 Amer. w/Disabilitics -                             540 Mandamus & Other                                            465 Other Immigration                                                 950 Constitutionality of
                                                           Other                                          550 Civil Rights                                                    Actions                                                               State Statutes
                                                   448 Educalion                                          555 Prison Condition
                                                                                                          560 Civil Detainee -
                                                                                                                   Conditions of
                                                                                                                  Confinement
   V. 0RJGIN (l'ltJcc 011 "X" i11O11cBoxOnly)
   01 Original                         02 Removed from                                   0 3 Remanded from                  D                               D      4 Reinstated or                     D
                                                                                                                                                                                             5 Transferred from                             D
                                                                                                                                                                                                                              6 Multidistrict            8 Multidistrict
            Proceeding                      State Coun                                                Appellate Coun                                                  Reopened                 Another District                    Litigation -             Litigation -
                                                                                                                                                                                               {specify)                           Transfer                  Direct File
                                                          Cite the U.S. Civil Statute under which you are filing (/Ju not citejurisdiction11/ statutes 1111/ess diversity):
                                                           4 2 u sc 19 83
    VI. CAUSE OF ACTION                                  1-..;;;..,;;;..,;;;.;;.,,,;.;.,;;;.,;.,_ --------------------------------- ­
                                                          Brief description of cause:
                                                          Non Prisoner Civil Rights Action
    VII. REQUESTED IN    0 CHECK IF THIS IS A CLASS ACTION     DEMANDS                                                                                                                             CHECK YES only if demanded in complaint:
         COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                                                               JURY DEMAND:         O ves     @No

    VIII. RELATED CASE(S)
          IF ANY          (See instr11c11ons):
                                               JUDGE Random/Random
    DATE                                                                                        SIGNATURE OF ATTORNEY OF RECORD
    6/2/2021

                                                                                                                             3\\ \                                                                                                       ARL
    FOR OFFICE USE ONLY
       RECEIPT#                               AMOUNT                                                   APPLYING IFP                                               JUDGE            GRB                          MAG.JUDGE



4f-J//55!571J8
